Exhibit 10.3

FIRST AMENDMENT, dated as of July 1, 2009 (this “Amendment”), to the COLLATERAL
AGREEMENT, dated as of February 26, 2007 (as amended, supplemented or otherwise
modified in writing from time to time, the “Collateral Agreement”), made by
PRIMUS TELECOMMUNICATIONS IHC INC., a Delaware corporation (the “Company”), and
each of the other Grantors party (together with the Company, the “Grantors”), in
favor of U.S. BANK NATIONAL ASSOCIATION, as collateral agent (the “Collateral
Agent”).

W I T N E S S E T H:

WHEREAS, the Company and the other Grantors have heretofore executed and
delivered an indenture, dated as of February 27, 2007, by and among the Company,
the other Grantors, and U.S. Bank National Association, as trustee (the
“Indenture”), pursuant to which the Company has issued $175.3 million aggregate
principal amount of the Company’s 14.25% Senior Secured Notes due 2011 (the
“Notes”);

WHEREAS, the Company has implemented a restructuring of the Notes and the
related Claims evidenced thereby (as that term is defined in section 101(5) of
title 11 of the United States Code) through a confirmed plan of reorganization
pursuant to voluntary bankruptcy cases under chapter 11 of title 11 of the
United States Code, 11 U.S.C. §§ 101-1532 in the United States Bankruptcy Court
for the District of Delaware (the “Plan”); and

WHEREAS, the Plan provides that the Collateral Agreement shall be amended as set
forth herein;

NOW, THEREFORE, the Company and the other Grantors hereby covenant and agree
with the Collateral Agent for the equal and proportionate benefit of the Holders
as follows:

1. Defined Terms. Unless otherwise noted herein, terms defined in the Collateral
Agreement and used herein shall have the meanings given to them in the
Collateral Agreement.

2. Amendments to Section 1.1(b) of the Collateral Agreement.

(a) The definition of “Obligations” in Section 1.1(b) of the Collateral
Agreement is hereby replaced in its entirety with the following:

“Obligations”: (i) in the case of the Company, the Company Obligations, (ii) in
the case of each Guarantor, its Guarantor Obligations, and (iii) in the case of
Primus Telecommunications International, Inc., the PTII Obligations.

(b) The following definition is hereby added to Section 1.1(b) in alphabetical
order:

“PTII Obligations”: with respect to PTII, the collective reference to all
obligations and liabilities of PTII and the Company which may arise under or in
connection with the Indenture or any Collateral Document to which PTII or the
Company is a party, in each case whether on account of (a) guarantee
obligations, reimbursement obligations, fees, indemnities,



--------------------------------------------------------------------------------

costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Collateral Agent or to any Secured Party that
are required to be paid by PTII or the Company pursuant to the terms of this
Agreement, the Indenture or any other Collateral Document) or (b) the unpaid
principal of and interest on the Notes and all other obligations and liabilities
of the Company to the Collateral Agent or any Secured Party, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Notes, the Indenture, the other Collateral Documents, or any
other document made, delivered or given in connection with any of the foregoing,
and in each case whether on account of principal, interest, reimbursement
obligations, fees, indemnities, cost, expense or otherwise (including, without
limitation, all fees and disbursements of counsel to the Collateral Agent or to
any other Secured Party that are required to be paid by the Company pursuant to
the terms of any of the foregoing agreements).

3. Amendment to Section 7.18. The first sentence of Section 7.18 is deleted and
replaced in its entirety with the following:

“Notwithstanding anything herein to the contrary and to the extent not
prohibited by the Trust Indenture Act of 1939, the right to receive payments
under this Agreement by the Second Lien Collateral Agent or the Holders and the
lien and security interest granted to the Second Lien Collateral Agent pursuant
to this Agreement and the exercise of any right or remedy by the Second Lien
Collateral Agent or the Holders hereunder or under the Indenture are subject to
the provisions of the Intercreditor Agreement, dated as of February 26, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”) and the lien and payment subordination provisions
contained therein, among Parent, the Company, The Bank of New York Mellon (as
successor to Lehman Commercial Paper Inc.), as First Lien Collateral Agent, and
U.S. Bank National Association, as Second Lien Collateral Agent, and certain
other persons party or that may become party thereto from time to time. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.”

4. Conditions to Effectiveness. This Amendment shall become effective upon its
execution by the Company, the other Grantors and the Collateral Agent.

5. Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Collateral Agreement are and shall remain in full force and
effect. The amendments contained herein shall not be construed as a waiver or
amendment of any other provision of the Collateral Agreement or for any purpose
except as expressly set forth herein or a consent to any further or future
action on the part of the Company or any other Grantor that would require the
waiver or consent of the Collateral Agent.

6. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS AMENDMENT WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES
OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

 

2



--------------------------------------------------------------------------------

7. Counterparts. The parties may sign any number of copies of this Amendment.
Each signed copy shall be an original, but all of them together represent the
same agreement.

8. Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

9. Severability. In case any provision in the Collateral Agreement, as amended
by this Amendment, shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

PRIMUS TELECOMMUNICATIONS HOLDING, INC. By:   /s/ Thomas R. Kloster   Name:
Thomas R. Kloster   Title:   Chief Financial Officer PRIMUS TELECOMMUNICATIONS,
INC. By:   /s/ Thomas R. Kloster   Name: Thomas R. Kloster   Title:   Chief
Financial Officer PRIMUS TELECOMMUNICATIONS INTERNATIONAL, INC. By:   /s/ Thomas
R. Kloster   Name: Thomas R. Kloster   Title:   Chief Financial Officer TRESCOM
INTERNATIONAL, INC. By:   /s/ Thomas R. Kloster   Name: Thomas R. Kloster  
Title:   Chief Financial Officer ROCKWELL COMMUNICATIONS CORPORATION By:   /s/
Thomas R. Kloster   Name: Thomas R. Kloster   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

LEAST COST ROUTING, INC. By:   /s/ Thomas R. Kloster   Name: Thomas R. Kloster  
Title:   Chief Financial Officer TRESCOM U.S.A., INC. By:   /s/ Thomas R.
Kloster   Name: Thomas R. Kloster   Title:   Chief Financial Officer IPRIMUS
USA, INC. By:   /s/ Thomas R. Kloster   Name: Thomas R. Kloster   Title:   Chief
Financial Officer IPRIMUS.COM, INC. By:   /s/ Thomas R. Kloster   Name: Thomas
R. Kloster   Title:   Chief Financial Officer U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent By:   /s/ William G. Keenan   Name: William G. Keenan  
Title:   Vice President